UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. AALBERTS INDUSTRIES Ticker: AALB Security ID: N00089271 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Approve Financial Statements and For For Management Statutory Reports 4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 5 Approve Dividends of EUR 0.13 Per Share For For Management 6 Approve Discharge of Management Board For For Management 7 Approve Discharge of Supervisory Board For For Management 8 Elect M.C.J. van Pernis to Supervisory For For Management Board 9 Approve Remuneration of Supervisory For For Management Board 10 Approve Remuneration Report Containing For Against Management Remuneration Policy for Management Board Members 11 Grant Board Authority to Issue Shares For For Management Up To Ten Percent of Issued Capital 12 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 11 13 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 14a Amend Articles For For Management 14b Authorize Coordination of Articles For For Management 15 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 16 Other Business (Non-Voting) None None Management 17 Close Meeting None None Management ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: ALAPIS Security ID: X9269X124 Meeting Date: JUN 25, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Corporate Purpose For For Management AMER SPORTS CORPORATION Ticker: AMEAS Security ID: FI0009000285 Meeting Date: SEP 23, 2009 Meeting Type: Special Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Authorize Issuance of up to 150 Million For For Management Shares with Preemptive Rights 7 Close Meeting None None Management AMER SPORTS CORPORATION Ticker: AMEAS Security ID: X01416118 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.16 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 80,000 for Chairman, EUR 50,000 for Vice Chairman, and EUR 40,000 for Other Directors 11 Fix Number of Directors at Seven For For Management 12 Reelect Anssi Vanjoki, Ilkka Brotherus, For For Management Pirjo Valiaho, Martin Burkhalter, Christian Fischer, Bruno Salzer, and Hannu Ryopponen as Directors 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditor 15 Amend Articles Re: Stipulate that For For Management Meeting Notice Shall be Published No Later than 21 Days Before General Meeting; Amend Registration Procedure of Participation of General Meeting 16 Authorize Repurchase of up to 7 Million For For Management Issued Shares 17 Approve Issuance and Conveyance of up For For Management to 7 Million Shares without Preemptive Rights 18 Close Meeting None None Management ASIA SATELLITE TELECOMMUNICATIONS HOLDINGS LTD. Ticker: 1135 Security ID: G0534R108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect John F. Connelly as Director For For Management 3b Reelect Ju Wei Min as Director For For Management 3c Reelect Nancy Ku as Director For For Management 3d Reelect Luo Ning as Director For Against Management 3e Reelect Edward Chen as Director For For Management 3f Reelect Robert Sze as Director For For Management 3g Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize the Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares ASICS CORP. Ticker: 7936 Security ID: J03234150 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2.1 Elect Director Kiyomi Wada For For Management 2.2 Elect Director Motoi Oyama For For Management 2.3 Elect Director Yuichiro Shimizu For For Management 2.4 Elect Director Toshiro Ikezaki For For Management 2.5 Elect Director Nobuo Oda For For Management 2.6 Elect Director Yoshio Chihara For For Management 2.7 Elect Director Kazuhito Matsuo For For Management 2.8 Elect Director Toshiyuki Sano For For Management ATS AUTOMATION TOOLING SYSTEMS INC. Ticker: ATA Security ID: CA0019401052 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: JUL 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil D. Arnold For For Management 1.2 Elect Director John K. Bell For For Management 1.3 Elect Director Anthony Caputo For For Management 1.4 Elect Director Michael E. Martino For For Management 1.5 Elect Director Gordon E. Presher For For Management 1.6 Elect Director Neale X. Trangucci For For Management 1.7 Elect Director Daryl C.F. Wilson For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration BANK OF AYUDHYA PUBLIC CO.
